Citation Nr: 0535009	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals, spine 
injury, with lumbar disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  January 2003 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for entitlement to service connection for 
residuals, spine injury, with lumbar disc disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that the claim cannot be fairly decided on 
the basis of the medical evidence on file.  Therefore, the 
claim is remanded so that additional evidence may be 
associated with the claims file.

As noted, the veteran is seeking service connection  for 
asserted residuals of a claimed in-service spinal injury, 
which he further contends resulted in degenerative disc 
disease.  In substance, the veteran argues that he was 
hospitalized during his active service for a back injury - 
the veteran reported that the hospitalization was for the 
removal of a pilonidal cyst.  During a June 2005 Decision 
Review Officer (DRO) hearing, the veteran alleged that the 
cyst arose in service, a few weeks after he had fallen down a 
ladder.  

In support of his claim, the veteran submitted a March 2004 
statement from his VA orthopedic doctor, S.E.B., who treated 
the veteran for chronic low back pain.  The note indicates 
that the veteran reported to Dr. S.E.B. that he was 
"requesting eval[uation] for possible service connected 
(sic)."  Dr. S.E.B. reported that:



"if [the] medical records of above spine surgery can be 
found, then more likely than not this is due to service[-
]connected injury."  However, Dr. S.E.B. did not indicate 
whether she reviewed available service member records (SMRs) 
when formulating her opinion about a service connection nexus 
- i.e., whether she was aware of whether or not the veteran 
had fallen as he reported; whether she was aware of the in-
service treatment for a pilonidal cyst, or the veteran's 
subsequent medical history.  Likewise, she did not give a 
rationale for her opinion.  

Thus, while Dr. S.E.B. provided a medical nexus opinion 
suggestive of a linkage between the veteran's disorder and 
his military service, the basis of her opinion is unclear and 
clarification must be sought.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (Observing that the evaluation of 
medical evidence involves inquiry into, inter alia, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches);  see also  
Swann v. Brown, 5 Vet. App. 229 (1993) [generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described]; Reonal v. Brown, 5 Vet. 
App. 458 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].
 
While not expressing an opinion as to the merits of the 
claims, the Board also observes that in its July 2005 SSOC, 
the RO denied the veteran's claim because SMRs were silent 
for complaints, diagnosis, or treatment of chronic back 
disability or pathology; and although SMRs  showed treatment 
and excision of a pilonidal cyst at Brooklyn Naval Hospital 
on January 26, 1945, and treatment for an infected cyst at 
the New Orleans Naval Dispensary on October 7, 1945, the 
remainder of SMRs were silent for complaints or treatment of 
this condition.  In this regard, SMRs show the pilonidal cyst 
was diagnosed while the veteran was aboard the USS John J. 
Powers sometime in 1945 (month and day are not provided in 
the record); it broke and drained slightly on January 8, 
1945; the veteran had complained for 60 days about soreness 
and inflammation of the tailbone; and the veteran was 
transferred to the Brooklyn Naval Hospital (again, month and 
day are not provided in the record).  Although SMRs do not 
indicate the veteran was confined to a hospital bed for two 
months, they do indicate he was not discharged from the 
hospital for two months. 

Accordingly,  this case is REMANDED to the RO/AMC for the 
following action:

1.	Arrange for an appropriately qualified 
physician to  review the  relevant 
evidence in SMRs and express an 
opinion whether the veteran's current 
spinal disability began during or 
occurred as a result of active 
service, and the veteran's in-service 
pilonidal cyst history and treatment.  
The physician is requested to provide 
a rationale for any opinion expressed.  
If the physician finds it impossible 
to provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.  The claims folder, and a 
copy of this remand must be made 
available to the examiner, who must 
acknowledge such receipt and review in 
any report generated as a result of 
this remand.

2.  The RO should review the claims file 
and ensure no     
     other notification or development 
action, in addition 
     to that directed above, is required 
for the veteran's 
     claim.  If further action is 
required, the RO should 
     undertake it before further 
adjudication of the claim.

3.	Thereafter, the RO should readjudicate 
the veteran's 
      claim for service connection for 
residuals, spine 
      injury, with lumbar disc disease.  
If the claim is 
     denied, the veteran and his 
representative should be 
     provided with a supplemental 
statement of the case,
     and given an opportunity to respond, 
before the case
     is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

